Citation Nr: 9908436	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for conversion 
disorder with myofascial pain and dysfunction of the 
temporomandibular joint (TMJ), currently evaluated as 10 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his Wife

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to July 
1985.  

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
September 1993 from the Department of Veterans Affairs (VA) 
Los Angeles, California, Regional Office (RO).  

The veteran was afforded a Formal hearing before a member of 
the Board at the RO in August 1995.  The veteran was also 
afforded a Formal hearing at the RO before a member of the 
Board, and signatory of this decision, in December 1998.  


REMAND

Initially, the Board finds that the claims currently on 
appeal are well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991); the claims are plausible.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992). 

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  (emphasis added).  Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) has held that where the veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA 

must provide a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle, supra, at 632.  

The veteran, as indicated above, was afforded a Formal 
hearing at the RO in December 1998.  He testified that he was 
currently receiving ongoing private (Kaiser - Dr. Simonds) 
and VA medical treatment (Sepulveda, California).  He further 
testified that he was primarily unable to work as a result of 
the medications he was taking for his service-connected 
conversion disorder with myofascial pain and dysfunction of 
the temporomandibular joint (TMJ).  He added that Dr. Simonds 
had informed him that he suffered from depression or manic 
depression.  The veteran noted that his last employment was 
in the capacity of an electrician in the aircraft industry; 
he stated that he had worked for a period of approximately 3 
1/2 years.  

Regarding the veteran's work history, a letter dated in 
January 1998 from the veteran to his congressman shows that 
the veteran indicated that he had last worked in November 
1988.

Also noted to be of record is a VA vocational rehabilitation 
report dated in May 1998.  A review of this report shows that 
it was determined that the veteran did not appear to be a 
viable candidate for either competitive or supported 
employment.  However, the report also indicated that, as a 
result of the veteran's limited participation during the two-
day session, it was determined that the veteran's ability to 
benefit from competitive or supported employment could not be 
evaluated.  

	The veteran, who filed his claim for an increased rating in 
April 1993, is currently evaluated under 38 C.F.R. § 4.132, 
Diagnostic Codes 9402 (Conversion disorder; psychogenic pain 
disorder).  However, during the current appeal, the rating 
criteria for psychoneurotic disorders was revised, effective 
November 7, 1996.  See 38 C.F.R. § 4.130 (1998).

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990). 

In view of the revised rating criteria, the Board is of the 
opinion that a thorough and contemporaneous examination of 
the veteran's service-connected conversion disorder with 
myofascial pain and dysfunction of the TMJ would provide 
valuable assistance in rendering a decision in this case.  
Littke, supra.  It is additionally noted that the RO has not 
had the opportunity of reviewing the veteran's claim under 
the revised rating criteria, nor has the veteran been 
informed of the revised rating criteria.  In essence, the 
veteran's psychiatric disorder must be evaluated under both 
the old and the new rating criteria to determine which 
version is most favorable to the veteran.  See Karnas, supra.

It is also the opinion of the Board that a social and 
industrial survey should be undertaken by a VA social worker 
to clarify the veteran's occupational history and to 
determine, as best as possible, the work impairment which he 
confronts as a result of the manifestations of his service-
connected disability.

The Board also finds that the veteran should be given the 
opportunity to supply any additional evidence, including 
medical records.  The point of emphasis here is in assisting 
the veteran in identifying, and the VA ultimately obtaining, 
any records of pertinence to his claims.

The Board points out that the veteran was awarded a favorable 
disability determination by the Social Security 
Administration in September 1992.  A review of this 
determination shows that it was determined by SSA that the 
veteran met the requisite insured status requirements in 
November 1988, when he claimed to be became unable to work, 
and continued to meet these requirements through December 
1993.  The decision indicated that the veteran had several 
severe 

impairments.  These impairments were noted to include 
depression, anxiety, somatoform pain disorder, schizoid 
personality disorder, tension headaches, chronic myositis, 
multiple myofascitis, chronic sinusitis, and sinus headaches.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify all private and VA facilities 
where he has received treatment since 
August 1998 for his service-connected 
conversion disorder with myofascial pain 
and dysfunction of the TMJ.  After 
securing any necessary release, the RO 
should attempt to obtain records of any 
treatment identified by the veteran.  The 
RO should also inform the veteran that he 
may submit additional evidence and 
argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should obtain all treatment 
records from the VAMC in Sepulveda, 
California covering treatment received by 
the veteran.  

3.  A VA psychiatric examination should 
be performed in order to determine the 
severity of his service-connected 
conversion disorder with myofascial pain 
and dysfunction of the TMJ.  The claims 
folder and a copy of the revised rating 
criteria for mental disorders should be 
furnished to the examiner in conjunction 
with the examination.  All indicated 
tests, to include a psychological 
evaluation, deemed necessary, should be 
performed.  The examiner is requested to 
comment on the presence or absence of the 
manifestations described in both the old 
and revised rating criteria.  The 
examiner should also provide an opinion 
on the degree of social and industrial 
impairment due to the service-connected 
disorder.  The examiner should assign a 
numerical code on the Global Assessment 
of Functioning Scale, and include a 
definition of the numerical code 
assigned, as it pertains to the service 
connected disorder.

4.  A VA social and industrial survey 
should be undertaken in order to determine 
the impact the veteran's service connected 
disabilities has on his employability. The 
veteran's claims folder and a copy of this 
Remand should be furnished to the social 
worker in conjunction with the survey. 

5.  Thereafter, the issues in appellate 
status should be readjudicated, to 
include consideration of the revised 
rating criteria for mental disorders.  
See 38 C.F.R. § 4.130.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


